Citation Nr: 0031572	
Decision Date: 12/04/00    Archive Date: 12/12/00	

DOCKET NO.  99-16 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1. Entitlement to an increased rating for paranoid 
schizophrenia, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The issue of entitlement to service connection for 
hypertension and elevated lipids secondary to 
service-connected disability is the subject of the REMAND 
portion of this decision.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  


FINDING OF FACT

The veteran's service-connected paranoid schizophrenia is 
manifested by auditory hallucinations and paranoia delusions, 
grossly inappropriate behavior, and gross impairment in 
thought processes of such a degree as to result in total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for paranoid 
schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 9203 (2000).

2.  There is no legal basis to assign a total rating based on 
individual unemployability by reason of service-connected 
disability.  38 C.F.R. §§ 3.341(a), 4.16(a) (2000).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran has been afforded a VA fee basis examination and 
treatment records have been obtained.  Although he initially 
indicated that he desired a hearing at the RO, he has 
withdrawn this request and has indicated that he does not 
desire a hearing before the Board.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Diagnostic Code 9203, of the Rating Schedule, provides that a 
50 percent evaluation will be assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereo-type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g. retention of only highly learned material, forgetting 
to complete task); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation will be assigned when 
there is occupational and social impairment with deficiencies 
in most areas such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
Suicidal ideation; obsessional rituals which interfere with 
routine activity; speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships. A 100 percent evaluation 
will be assigned when there is total occupational and social 
impairment due to such symptoms as:  Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The report of a September 1998 VA fee basis examination 
reflects that the veteran continued to hallucinate and have 
delusions and paranoia.  While it reflects that the veteran 
compensated for such things as deficient memory and command 
hallucinations telling him to kill one or two times per week 
by isolation, the report is reflective of the veteran's 
persistent danger of hurting others because of the command 
hallucinations telling him to kill.  Further, the report 
reflects that the veteran had delusions and hallucinations on 
a daily basis and an April 1999 VA hospital discharge summary 
reflects that the veteran was admitted with the report of 
having increased auditory hallucinations and increased 
paranoia.  At admission he was so paranoid that he refused to 
take off his sunglasses and was observed mumbling and 
experiencing auditory hallucinations.  

Both the September 1999 examination report and the April 1999 
VA hospital discharge summary reflect that the veteran was 
unemployed and unemployable secondary to his paranoid 
schizophrenia.  The Global Assessment of Functioning (GAF) 
assigned by the examiner was 45 and this was also the 
veteran's GAF at the time of the April 1999 hospital 
admission.  VA treatment records reflect that the veteran 
receives ongoing care related to his paranoid schizophrenia.  

The Diagnostic and Statistical Manual of Mental Disorders, 
4th Ed. (DSM-IV), indicates that a GAF of 41 to 50 reflects 
serious symptoms or any serious impairment in social, 
occupational, or school functioning, such as no friends or 
unable to keep a job.

With consideration of the symptoms consistently manifested by 
the veteran, including auditory hallucinations resulting in 
grossly inappropriate behavior, a persistent danger of 
hurting others as a result of command hallucinations, the 
veteran's social isolation, and competent medical evidence 
indicating that the veteran's service-connected paranoid 
schizophrenia results in total occupational impairment, the 
Board concludes that the evidence supports a finding that the 
veteran's paranoid schizophrenia has resulted in total 
occupational and social impairment.  Accordingly, a 
100 percent evaluation for paranoid schizophrenia is 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7, 
Part 4, Diagnostic Code 9203.

The veteran submitted an application for total evaluation 
based on individual unemployability (TDIU) under 38 C.F.R. § 
4.16 after he filed a claim for an increased rating for his 
service-connected paranoid schizophrenia.  The veteran is now 
entitled to a 100 percent schedular evaluation.  Inasmuch as 
this decision results in an award of the maximum benefit 
available, consideration of the provisions providing for 
assignment of an extra-schedular evaluation in this regard is 
unnecessary.  See 38 C.F.R. § 3.321(b)(1) (2000), see also 
VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  There is no 
legal basis to award a total disability rating based on 
individual unemployability.  See Green v. West, 11 Vet. App. 
472, 476 (1998) (veteran not entitled to a total disability 
rating for compensation while receiving a 100 percent 
schedular evaluation for his service-connected 
lymphadenopathy).  Thus, as there is no entitlement under the 
law to the benefit sought, the appeal on this issue must be 
terminated.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

An increased rating of 100 percent for paranoid schizophrenia 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

A total evaluation due to unemployability due to service- 
connected disability is denied.


REMAND

A November 1999 RO decision denied service connection for 
hypertension and elevated lipids as secondary to the 
veteran's service-connected schizophrenia.  By official 
letter, dated December 6, 1999, the veteran was notified that 
his appeal was being certified to the Board.  Correspondence 
received from the veteran at the Board, on December 21, 1999, 
reflects that he desired to appeal the decision denying 
service connection for hypertension and elevated lipids.  A 
notice of disagreement must be filed with the VA office from 
which the veteran received notification of the determination 
being appealed unless notice has been received that the 
applicable VA records have been transferred to another VA 
office.  Then, the notice of disagreement must be filed with 
the VA office which has assumed jurisdiction over the 
applicable records.  38 C.F.R. § 20.300 (2000).  Accordingly, 
the veteran's notice of disagreement with the November 1999 
RO decision denying service connection for hypertension and 
elevated lipids has been appropriately filed with the Board.  
Where there is a notice of disagreement, a remand, not 
referral, is required by the Board.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

The RO should issue a statement of the 
case addressing the issue of entitlement 
to service connection for hypertension 
and elevated lipids secondary to 
service-connected disability.  All 
appropriate appellate procedures should 
then be followed.  

In taking this action, the Board implies no conclusion, 
either legal or factual, as to any ultimate outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals


 

- 4 -

- 1 -


